DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 11/6/2020 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statements submitted 11/6/202 are acknowledged. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicants state that claim 13 has been amended to further clarify the types of microcrystalline cellulose filler included in the pharmaceutical composition.  Claim 13 has been amended such that it requires MCC PH-M-06 and MCC PH-301 and  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe the microcrystalline cellulose and, accordingly, the identification/description is indefinite. See Experimental section of Ishikawa et al. (Avicel® PH-M-106). 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 9-15, 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawas-Qalaji et al. (2007/0202163) in view of Berkland et al. (US 2011/0223203). 
Rawas-Qalaji et al. (2007/0202163)(hereinafter Rawas-Qalaji et al.) disclose fast disintegrating epinephrine tablets for buccal or sublingual administration (abstract). Fig. 7-13 show plasma concentrations (para 0038-0044). Fig. 13 shows that the plasma concentrations of the compositions which are increased. Rawas-Qalaji et al. disclose by 
	Rawas-Qalaji et al. disclose buccal administration of epinephrine bitartrate, but does not disclose the formulation is in the form of nanoparticles. Berkland et al. (US 2011/0223203) (hereinafter Berkland et al. disclose nanoparticles containing an active ingredient such as epinephrine (abstract and claim 6). Berkland et al. teach binders, excipients, disintegration agents, lubricants, flavoring agents and combinations thereof (para 0175-0176).  Berkland et al. disclose the use of nanoparticles as drug delivery vehicles has been employed for a variety of indications and have been shown to improve the dissolution of poorly water-soluble drugs and enhance the transport of drugs both intra- and paracellularly and the nanoclusters can be formulated with the appropriate properties to carry and controllably release active ingredients to a targeted site (paras 0003 and 0102). The particle size may be an effective diameter of less than 
Claim 14 is drawn to a process where the stabilized nanoparticles are obtained however, claim 1 is not directed to a method of manufacturing and thus the process in which the nanoparticles are obtained is given little patentable weight because the stabilized epinephrine bitartrate nanoparticles are administered in the same manner and achieve the same result (increase in plasma concentrations of epinephrine)  in the prior art. Claim 15 is a measured result of the composition and does not add any additional structure and thus it would be expected that the same structural composition as .

6.	Claims 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawas-Qalaji et al. (WO 2011/109340). 
Rawas-Qalaji et al. (WO 2011/109340) (hereinafter Rawas-Qalaji et al. ‘340) disclose stabilized epinephrine nanoparticles for use in conditions that include anaphylaxis (abstract).  The administration shows increase in plasma concentrations (see Figs 6A and 6B). Rawas-Qalaji et al. ‘340 disclose the invention provides a composition, including epinephrine nanoparticles, capable of enhancing the sublingual bioavailability of epinephrine, particularly in the emergency treatment of anaphylaxis  and the stabilized epinephrine nanoparticles are incorporated into orally-disintegrating and fast-disintegrating tablets. Use with cardiac events are also disclosed (claim 16). Rawas-Qalaji et al. ‘340 disclose that it is thought that fabrication of epinephrine into 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations to arrive at the methods for increasing plasma concentration of epinephrine in a subject having a condition responsive to epinephrine yielding no more than one would expect from preforming the method. 

RESPONSE TO ARGUMENTS
7.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. Applicants argue that the single nanoparticles of the instant invention are not disclosed by Berkland which are nanoparticles of epinephrine bitartrate which teaches nanoclusters; a plurality of nanoparticles agglomerating together. The nanoclusters are structured such that each cluster has a core of nanoparticles arranged with surfaces contacting adjacent nanoparticles and thus does not disclose use of single nanoparticles in the composition with any type of active ingredient. The nanoclusters are structured such that each cluster has a core of nanoparticle arranged with surfaces (of the nanoparticles) contacting adjacent nanoparticles. Berkland does not disclose use of single nanoparticles in a composition with any type of active ingredient. 

	Applicants further argue that the Rawas-Qalaji 2007 disclose only formulation of non-medical ingredients for compositions including microsized particles of epinephrine and one of ordinary skill in the art would recognize that this disclosure is not applicable to compositions including nanoparticles of epinephrine. 
	In response, the Examiner respectfully submits that the non medical ingredients are common excipients. The rejection is not based on Rawas-Qalaji 2007 alone but the combination with Berkland and Berkland discloses these non medical ingredients (carriers and excipients Berkland para 0172) and claims 8-9 and 11).

CONCLUSION 
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668. The examiner can normally be reached on 9:00 am- 6:00 pm; M-F (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 
Status information for unpublished applications is available through Private
PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272 1000.
/Danah Al-Awadi/
Primary Examiner, Art Unit 1615